 In the Matter of COPOLYMER CORPORATIONandAMERICAN FEDERATIONOF LABORCase No. R-5824.-Decided September 13, 1943Mr. Harry H. Kahn,of Chicago, Ill., for the Company.Messrs. J. K. Brignacand E.J. Bourg,of Baton Rouge, La.; forthe A. F. L.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the A. F. of L., alleging that a question affecting commercehad arisen concerning the representation of employees of CopolymerCorporation, Baton Rouge, Louisiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Earl S. Bellman, Trial Examiner. Said hear-ing was held at New Orleans, Louisiana, on August 12, 1943.TheCompany and the A. F. of L. appeared, participated,, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCopolymer Corporation is a Louisiana corporation. Its stock isowned by seven companies situated outside the State of Louisiana, allof which are engaged directly or indirectly in the manufacture ofrubber and rubber products.The Company was organized for thesole purpose of managing and operating a synthetic rubber plant52 N. L.R. B., No. 97.578 COPOLYMER CORPORATION579located at Baton Rouge, Louisiana.The plant and all of its equip-ment are owned by Defense Plants Corporation, a subsidiary ofReconstruction Finance Corporation, which in turn is a wholly ownedGovernment agency.All raw materials used in the plant and allthe finished products are owned by Rubber Reserve Company, alsoa subsidiary of Reconstruction Finance Corporation.During thefirst month of full production, July 1943, raw materials, consistingprincipally of butadiene and styrene, exceeded $1,000,000 in value,approximately 25 percent of which represents purchases from pointsoutside the State of Louisiana.Practically all of the finished productis shipped to points outside the State of Louisiana.The Companyis a private corporation with duly authorized officers. It has its ownsystem of bookkeeping, and maintains a bank account in its corporatename. It has exclusive control over the hiring and discharging ofpersonnel and their working conditions with the the exception ofsupervisory employees whose employment is approved by Rubber Re-serve Company.The Company pays its employees on its own checks,keeps Social Security records for them, and carries workmen's com-pensation insurance, although it is reimbursed for these items byRubber Reserve Company.The Company contends that it is neither engaged in commerce noris an employer within the meaning of the National Labor RelationsAct.We find no merit in either contention.'Upon the facts statedabove, we find that the Company is engaged in commerce and is anemployer within the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe AmericanFederationof Labor isa labor organization admit-ting to membershipemployees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company contends that there is no question concerning repre-sentation because the A. F. of L. made no request for recognition priorto filing its petition.In view of the Company's refusal at the hearingto recognize the A. F. of L. as the exclusive bargaining representative,3and in view of the substantial representation by the A. F. of L. of theemployees in the unit hereinafter found to be appropriate,`' we find' SeeN. L. R. B. v. Fasnblatt,306 U. S. 601. As to the contention that the Company isnot an employer within the Act, see N. LR. B. v Carroll,120 P (2d) 457, enforcingMatter of William H. Carroll,29 N. L. R. B. 343;New Yor1, Mail if Transportation Co,4 N L R B. 1066;Cosmopolitan Sitspping Company, Inc, 2N. L R B 759; andDay itZimmermann,39 N L R. B. 1313 and 41 N. L. R. B. 242We find no merit in the Company's contention that the A. F of L. is not a labor organ-ization within the meaning of the Act. Cf.Matter of Hamilton Realty Corporation,10N. L. R. B. 858.3SeeMatter of (lento Mfg Co, not Inc,29 N L R B 236.4 The Regional Director's statement, introduced into evidence at the hearing, revealsthat the A F of L submitted 58 cards, consisting of applications for membership in the5-19875-4 4-vol 52-38 580DECLSIONSOF NATIONALLABOR RELATIONS BOARDthat a question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. of L. seeks a unit of all maintenance and production em-ployees exclusive of guards and office, clerical and supervisory em-ployees.As office and clerical employees, the A. Y. of L. wishes toexclude employees in the personnel department, typists, stenographers,bookkeepers, paymasters, and clerks, including two clerks on the ship-ping platform whose work is entirely clerical.The A. F. of L. alsowishes to exclude all the employees in the two laboratories, chemists,draftsmen, and technically trained engineers,5 and the armed guards.The Company takes the position that any attempt to-define an appro-priate unit is premature since the processes and procedures in the planthave not become stabilized.Although the plant has been in operationonly a short time, it is now in full production, and whether or notthere will be any substantial change in its operation is a matter ofconjecture.There appears to be no reason why an industrial typeof unit, such as that sought by the A. F. of L., would not be appropriate.Accordingly, we find that all the maintenance and production em-ployees of the Company at its Baton Rouge, Louisiana, plant, excludingInternational Union of Operating Engineers,A. F. of L.;all the cards but 3, which wereundated, bore dates during June andJuly 1943;and all bore apparently genuine originalsignatures.The A. F. of L.submitted 43 cards, consisting of applications for membershipin the A. F. ofL., submitted on behalf of Hod Carriers and Common Laborers,Local 1177,A. F. of L.; 21 boredates duringJuly 1943and 22 were not dated;all bore apparentlygenuine original signatures.All the cardsin the group of 58 and all those in the groupof 43 contained statements authorizingthe A. F. ofL. to represent the signers for thepurposes of collective bargaining.In additionto the cards,the RegionalDirectorreportedthatletters dated on aboutJuly 20, 1943, weresubmitted from officials of 5 differentA. F. of L. craftunions, each letterbearing theofficial seal of said union,setting forththe namesof 25 employees of the Companywho are membersof the respectiveunions ; 8were listed as members of Steamfitters, Pipefitters and Helpers,Local Union 807; 2 werelisted as members ofUnited Associationof Journeymen,Plumbers and Gas Fitters, LocalUnion 198; 4 as members of Bridge,Structural and OrnamentalIron Workers,Local Union623; 6 as membersof UnitedBrotherhood of Carpenters and Joiners,LocalUnion 1098;and 5 as members of InternationalBrotherhoodof ElectricalWorkers, LocalUnion 995.The Regional Director further reported that it was impossible to determine if the per-sons whose names appeared on the cards and in the letters were employees of the Company,inasmuch as the Company refused to submit a list of its employees in the alleged appropriateunit.At thehearing, counsel for the Company stated that there are approximately 400employees on the pay rollThe Company objects strenuously to the Regional Director's statement on the groundsthatthe information contained therein is not correct,it does not offer proof of the genuine-ness of the signatures,and it does not show that the persons whose signatures appear on thecards and in the letters are'employees of the Company.We have repeatedly held that suchcontentions are without merit. SeeMatter of Amos-Thompson Corporation,49 N. L. R. B.423;Atlas'Powder Company,43 N. L. It.B. 757;andInterlake Iron Corporation,38N. L. It. B. 139.5Technically trained engineers are, for the most part,either supervisory employees oremployed in the laboratories.As such, they are distinguished from "operating engineers"whom theA. F. of L.would include in its unit. COPOLYMER CORPORATION581office and clerical employees wherever found who devote the majorportion of their time to clerical work, laboratory employees, chemists,draftsmen, technically trained engineers, armed guards, and all super-visory employees with authority to hire, promote, discharge, disciplineor otherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESThe A.F. of L.desires that employees in the appropriate unit whowere employed at the date of the filing of the petition shall be eligibleto vote in the election herein directed.We see no reason for departingfrom,our customary, practice and shall accordingly direct that the,ques-tion concerning representation which has arisen be resolved by anelection by secret ballot among the employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-1 ions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Copolymer Corporation,Baton Rouge,Louisiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and .supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11,of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding any who havesince quit or-been.. discharged for cause,to determine whether or notthey desire to be represented by American Federation of Labor, for thepurposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.